                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



    Delores J., on behalf of Q.J.J., Jr.                  Case No. 18-cv-1104 (HB)

                          Plaintiff,

    v.
                                                                   ORDER
                   1
    Andrew Saul,
    Acting Commissioner of Social Security,

                          Defendant.


HILDY BOWBEER, United States Magistrate Judge

          Pursuant to 42 U.S.C. § 405(g), Plaintiff Delores J., on behalf of minor Q.J.J., Jr.,

seeks review of the Acting Commissioner of Social Security’s (the “Commissioner”)

denial of the claimant’s application for supplemental security income (“SSI”). 2 See

generally (Compl. [Doc. No. 1].) The parties filed cross-motions for summary judgment.

(Pl.’s Mot. for Summ. J. [Doc. No. 14]; Def.’s Mot. for Summ. J. [Doc. No. 16].) For the

reasons set forth below, the Plaintiff’s Motion for Summary Judgment will be denied and

the Commissioner’s Motion for Summary Judgment will be granted.




1
  Andrew Saul was sworn in as the Acting Commissioner of Social Security on June 17,
2019, and has been substituted pursuant to Federal Rule of Civil Procedure 25(d).
2
  The Social Security Administrative Record (“R.”) is available at Doc. No. 13. For
clarity, when citing to the record, the Court uses the pagination as marked in the record
(on the bottom right of each page) rather than the CM/ECF pagination.
I.     BACKGROUND

       A.     Procedural History

       Claimant Q.J.J., Jr., was a seven-year old child when Plaintiff filed for SSI on his

behalf on February 27, 2014. See, e.g., (R. 194–202). Plaintiff alleged the claimant was

disabled due to ADHD, emotional behavior disorder, and asthma. See, e.g., (id. at 230.)

Plaintiff asserted an alleged onset date (“AOD”) of June 15, 2011. (Id.)

       The ALJ issued an unfavorable decision on April 17, 2017. (R. 19–48). Pursuant

to the three-step sequential evaluation procedure outlined in 20 C.F.R. § 416.924(a) for

disability determinations for a minor seeking benefits, the ALJ first determined that the

claimant had not engaged in substantial gainful activity since at least his AOD of June 16,

2011. (R. 23, 25.) At step two, the ALJ determined that the claimant had severe

impairments of “attention deficit hyperactivity disorder ‘ADHD’, anxiety disorder-not

otherwise specified also classified as an adjustment disorder and asthma.” (Id. 25.) The

ALJ found at the third step that no impairment or combination of impairments met or

medically equaled the severity of an impairment listed in 20 C.F.R. part 404, subpart P,

appendix 1. (Id. 25–41). He then considered whether the claimant’s impairments

functionally equaled Listing 112.11. In that analysis, the ALJ considered six functional

equivalence domains, as prescribed by 20 C.F.R. §§ 416.926a(g)-(l): 1) acquiring and

using information; 2) attending and completing tasks; 3) interacting and relating with

others; 4) moving about and manipulating objects; 5) caring for oneself; and 6) health and

physical well-being. (Id. 30–41.)

                                             2
       With respect to interacting and relating with others, the ALJ found the claimant

had marked limitations. (Id. 34.) As part of this analysis, the ALJ relied on statements

from his teachers that he became easily frustrated and relied on adult support to

deescalate. (Id.) The ALJ gave these statements great weight because they were

consistent with and supported by substantial evidence. (Id. 35.) However, the ALJ found

the claimant did not have marked limitations with respect to any other functional

equivalence domain. Thus, after considering the six functional equivalence domains, the

ALJ concluded that “the claimant does not have an impairment or combination of

impairments that result in either ‘marked’ limitations in two domains of functioning or

‘extreme’ limitation in one domain of function.” (Id. 41.) As a result, the ALJ concluded

the claimant’s impairments did not functionally equal a listing, and he was therefore not

disabled. (Id. 42.)

       Specifically, and pertinent to the challenges raised by Plaintiff here, the ALJ found

the claimant had no limitation in the domain of his ability to care for himself. (Id. 38–

40.) In support of this determination, the ALJ concluded the claimant “had no problems

with taking care of personal hygiene, caring for physical needs, or cooperating in taking

medications.” (Id. 38.) The ALJ also relied on statements from Plaintiff that the

claimant was required to put his clothes away, take his dog out and take out the trash,”

and that the claimant “could dress himself, comb his hair, and tie his shoes.” (Id. 38–39.)

The ALJ gave little weight to the opinions of claimant’s teachers that the claimant had

serious limitations in this area due to his inability to handle his frustrations properly, be

patient when necessary, and respond appropriately to changes in mood. The ALJ

                                               3
explained that he gave those opinions little weight because these concerns were reflected

in the ALJ’s “findings of Attending and Completing Tasks and Interacting and Relating

to Others as they appear to be closely related to claimant’s ADHD diagnosis and

treatment.” (Id. 39.)

        Plaintiff sought review by the Appeals Council, which denied her request. (R. 1–

6). The ALJ’s decision therefore became the final decision of the Commissioner. (Id.);

see also 20 C.F.R. § 416.1481. Plaintiff then commenced this action for judicial review.

        Plaintiff contends the ALJ erred in evaluating the claimant’s impairments and in

determining that the claimant is not disabled because, inter alia, “the ALJ never

considered the highly supportive environment within which [the claimant] functioned and

he cherry-picked evidence to support his findings.” (Pl.’s Mem. in Supp. [Doc. No. 15 at

19].)

        B.     Factual Background 3

               1.       Plaintiff’s Testimony

        At a hearing before the ALJ, Plaintiff testified on behalf of the claimant. (R. 68–

71, 82–84). Plaintiff, the claimant’s grandmother and guardian, testified that she has

been responsible for the claimant since he was five. (R. 68.) Plaintiff stated that clamant

has problems staying on task at school, that he “got a new IEP” and they are

        trying to work something out inside his classroom and outside the
        classroom to kind of keep him focused but I did give them the authority to

3
  The Court has reviewed the entire administrative record thoroughly, giving particular
attention to the facts and records cited by the parties. The Court will recount the facts of
record only to the extent they are helpful for context or necessary for resolution of the
specific issues presented in the parties’ motions.
                                                4
       give him his meds in the morning and . . . before he comes home. He has to
       have those to quiet him down.

(Id. 68–69.) Plaintiff testified that the claimant takes five milligrams of Adderall

twice a day—in the morning and after lunch. (Id. 69.) Claimant takes a “special

education bus” to and from school. (Id.) He has more issues in the morning than

in the afternoon while on the bus. (Id.) In the morning, issues include “staying in

his seatbelt,” and “letting the windows down.” (Id.) In the afternoon, “he quiets

down after the medication,” and when he comes home, “he kind of goes right to

sleep.” (Id.)

       Plaintiff also testified about a number of behavioral issues the claimant has

exhibited at school. She recounted confrontations with his teachers, one of which

involved a call from the principal because “he was chasing the teacher through the

classroom” and “[t]hey didn’t know if he was serious or playing.” (Id. 70.) His

behavior has resulted in numerous suspensions and an expulsion. (Id. 69.)

Plaintiff also testified that the claimant became “so angry at school that he head

butted [sic] the wall and his tooth chipped.” (Id. 70.)

       At home, Plaintiff and the claimant live with two of Plaintiff’s other

grandchildren. (Id.) The claimant has demonstrated behavioral problems at home

as well. Plaintiff testified by way of example that he got very angry and punched

the wall if he was frustrated about things that occurred at school. (Id. 71.)




                                              5
       Regarding the claimant’s impairments due to asthma, Plaintiff testified that

the claimant had an asthma attack that led to a hospital visit in 2015, and that now

he is on a steroid inhaler. (Id. 82.)

       At the hearing, Plaintiff also responded to questions from the testifying

medical expert, Michael Lace, Psy.D. (Id. 71–74.) In response to Dr. Lace’s

inquiries, Plaintiff testified that the claimant had not been hospitalized overnight

for psychiatric reasons, he sees a one-on-one therapist every two weeks, and with

the exception of when he punched the wall police have not been involved with the

claimant. (Id.) Police were called in response to the wall-punching incident and

the claimant was taken to Children’s Hospital for physical treatment and

evaluation. (Id. 74.)

              2.        Medical Expert Testimony

       Dr. Lace testified before the ALJ to his opinion of the claimant’s impairments.

(Id. 74–82.) First, Dr. Lace opined that the record “describes attention deficit

hyperactivity disorder.” (Id. 74–75.) Dr. Lace also believed that the claimant presented

with “an adjustment disorder, not otherwise specified or with anxiety or depression.” (Id.

75.)

       In terms of severity, Dr. Lace opined that the claimant’s impairments did not meet

the requirements of any of the Listings. (Id. 76.) In support, Dr. Lace pointed to the

claimant’s GAF scores in the mid-sixties to mid-seventies, although he acknowledged a

GAF score of 44, which he considered to be an outlier. (Id. 75.) Dr. Lace also discussed

the teacher questionnaires that were in the record but noted that “none of those noted

                                              6
uniformly severe interactions with others.” (Id.) Dr. Lace described the claimant’s

mental status exams which were “largely within normal limits,” although he did admit

that “some fidgeting [was] noted.” (Id.) Dr. Lace also referred to physician treatment

notes that stated the claimant was “doing well on current medications with good mental

status and so forth.” (Id.) In further support, Dr. Lace pointed to a notation in the record

that the claimant should take “days off of the medication, especially in the summer to

avoid tolerance build up and so forth.” Finally, Dr. Lace mentioned that, in general, the

claimant exhibited appropriate appearance, behavior, judgment, mood, affect, speech, eye

contact, thought process, thought content, and was oriented to time, person, place, and

place with his medical providers. (Id. 76.)

       Dr. Lace also opined that the claimant’s impairments were not functionally equal

to any of the Listings. (Id. 77.) In support of this opinion, Dr. Lace discussed the six

functional domains.

       [N]umber one, acquiring and using formation information, no limitation.
       His achievement testing and intelligence appears to be well within normal
       limits. Number two, attending and completing tasks. There is some
       evidence to support less than marked limitations in that regard. There is
       some fidgeting, some inattentiveness and some of that is secondary to the
       social challenges as well. Number three, interacting and relating with
       others, firmly into less marked realm. There are noted challenges in this
       regard with some problems at school and that one visit to the emergency
       room, as well as other examples at home and at school.
       ....
       Number four, moving and manipulating objects, no limitation. Number
       five, caring for yourself, no limitation [and] on number six, health and
       physical well being, no limitation.

(Id. 76–77.)



                                              7
       On questioning by Plaintiff’s counsel, Dr. Lace stated that there is “a bit of a

disconnect in the record that hasn’t been . . . really addressed” concerning some of the

claimant’s objective tests and reporting of his in-class behavior. (Id. 81.) For instance,

Dr. Lace believed that reports of the claimant’s failure to remain on task were not

consistent with other evidence in the record. (Id.) Dr. Lace believed that was because

reports of the claimant’s inability to stay on task were not consistent across the

observation sessions. (Id. 81.) Dr. Lace also agreed with counsel that a consultative

examination might be helpful “[i]f the Judge is interested in that.” (Id. 82.)

              3.     Relevant Medical Evidence

                     a.     Medical Evaluations and Treatment

       The record includes treatment notes from mental health care providers from the

Wilder Foundation from July 2013 to August 2013. Those treatment records show GAF

scores in the mid-sixties to mid-seventies, see, e.g., (id. 478, 486, 517), although on two

other occasions, the claimant had a GAF score of 44. See, e.g., (R. 494, 509.)

       On January 16, 2014, the claimant was evaluated by Susan Courneya, MA, LPC.

(R. 532–42.) Ms. Courneya found the claimant to be calm and cheerful, alert, oriented

x3, with normal speech, and having clear and relevant thought and perception. (Id. 536–

37.) Based largely on Plaintiff’s recitation of the claimant’s history, Ms. Courneya

diagnosed the claimant with Attention-Deficit/Hyperactivity Disorder, Combined Type,

Generalized Anxiety Disorder, and Oppositional Defiant Disorder. (Id. 538.) Ms.

Courneya recommended a combination of therapy and medication to manage these

symptoms. (Id. 538–39.) After being prescribed Adderall for his diagnosed ADHD, both

                                              8
Plaintiff and the claimant stated the medication was helping, and the claimant’s father

reported that the claimant asked for the medication. (Id. 512.)

       On February 5, 2014, the claimant saw Nicole R. Vik, MD, and complained that

the 5 mg tablet he was taking to moderate his ADHD was wearing off “and does not

seem to be an adequate dose.” (Id. 550.) Dr. Vik stopped the 5mg dose and instead

prescribed a 10mg extended release of the same medication. (Id. 551.)

       In an August 13, 2014, visit with Dr. Vik, Plaintiff stated that she stopped giving

claimant his ADHD medication “due to stomach issues.” (Id. 589.) Plaintiff also told

Dr. Vik that even after she stopped administering the medication, the stomach issues have

not gotten better. (Id.) Dr. Vik encouraged claimant to resume medication while in

school, but that he should be returned to the clinic for follow-up if stomach issues or

weight concerns persisted. (Id. 590.)

       In an October 29, 2014, visit with Dr. Vik, Plaintiff reported to Dr. Vik that the

medication the claimant was taking helped at school. (Id. 584.) Some side effects,

including nausea were reported. (Id.) Dr. Vik noted that the claimant appeared fidgety,

but his thought process, mood, speech, and eye contact were normal. Dr. Vik also

prescribed ranitidine hydrochloride syrup as needed to address the claimant’s nausea.

(Id. 585.)

       In a December 12, 2014, letter, Carol Mecklenburg, PhD, LP, noted that, as of the

date of the report, she had seen the claimant for ten therapy sessions, which began on

June 23, 2014. (Id. 599.) Dr. Mecklenburg noted that the claimant “has a history of

traumatic events and he currently has a low threshold for perceiving threat in his

                                             9
environment along with a tendency to react to perceived threat with anger and

aggression.” (Id.) Dr. Mecklenburg also opined that “[h]is difficulty with regulating his

emotions and behavior have resulted in [the claimant] being placed in a special education

environment for students with emotional/behavioral disorder.” (Id.) Dr. Mecklenburg

believed that his difficulty trusting others “is getting in the way of his successful

performance of developmentally appropriate activities including school and social

engagement with peers.” (Id.) Dr. Mecklenburg did not opine as to the severity of these

impairments in this letter, and instead provided a computer-based assessment using

Plaintiff’s report of claimant’s behavioral issues. (Id. 559–612.) That said, in a June 27,

2014, clinical note, Dr. Mecklenburg assessed the claimant to have a GAF score of 70,

suggesting only mild symptoms. 4 (Id. 613.)

        On December 15, 2014, the claimant returned to Dr. Vik for a follow-up visit

prompted by a trip to the emergency room for issues related to his asthma. (Id. 616).

During this visit, a school episode was described in which the claimant threw a chair.

(Id.) “[Plaintiff] admits [the claimant] was not taking a.m. dose” of his ADHD

medication, and that she will start giving it to him as prescribed. (Id.) In her treatment

notes, Dr. Vik “[s]tressed the importance of using his med[ication] as prescribed.” (Id.

617.)




4
  Dr. Mecklenburg also submitted a letter on January 31, 2017, in which she noted that
the claimant’s “attendance at therapy was inconsistent with several late cancels and no-
shows.” (R. 694; see also id. 630–36 (Dr. Mecklenburg’s progress notes including “no-
show” notices).)
                                              10
                     b.     School Evaluations and Observations

        On February 2, 2013, Linda Kallevang, a school psychologist, administered a

“Behavior Assessment for Children-2, teacher and parent scale, Functional Behavior

Assessment.” (Id. 559.) The results of the test indicated that the claimant has “a[n]

usually [sic] high number of aggressive behaviors that tend to be argumentative, defiant,

and threatening.” (Id. 559.) The claimant was also found to have “extreme difficulty

adapting to changing situations and it takes [him] much longer to recover from a difficult

situation[] than typical for his age.” (Id.) For example, it was noted that the claimant

        will verbally threaten staff or classmates if he perceives someone touched
        him wrongly, said something he perceives as teasing, or looks at him in a
        way that he thinks is wrong. Once this occurs [the claimant] will not easily
        let it go. He will continue verbal threats, yelling across the room.

(Id.)

        On October 9, 2013, Panyia Ly, one of claimant’s teachers, completed a teacher

questionnaire. (Id. 219–26.) She assessed the claimant to have no problems acquiring

and using information, moving and manipulating objects, and raised no concerns with

respect to the claimant’s health and physical well-being. (Id. 220, 223, 225.) Ms. Ly

indicated that the claimant had mild problems in attending and completing tasks, mild to

moderate problems interacting and relating with others, and mild to moderate problems

caring for himself, based largely on his inability to handle frustration and be patient. (Id.

221, 222, 224.)

        On January 24, 2014, Lacy Fisher, a learning disabilities teacher, administered the

Woodcock-Johnson Tests of Achievement to assess the claimant’s academic capacities.


                                             11
(Id. 557–58.) The test indicated that the claimant’s academic tasks generally fall within

the average range, although claimant demonstrated “fluency with academic tasks” in the

low range, and broad reading skills in the low average range. (Id. 558.) As part of the

assessment, Ms. Fischer also commented on the claimant’s behavior while being

evaluated. (Id.) In particular, Ms. Fischer noted that he was “quite comfortable . . . and

came willingly.” She also noted that he “worked hard and was very cooperative.” (Id.)

       On February 4, 2014, the claimant was observed pushing another student while

waiting in the lunch line. (Id. 562.) The claimant was removed from the line, and taken

to the behavior coach’s office, lunch in tow. (Id.) While the behavior coach was

attempting to make a phone call, the claimant fled to his classroom where he proceeded

to slam desks, throw boots, and mumbled to himself. (Id.) He would not return to the

behavior coach’s office when asked by school staff. (Id.) He then joined a line for the

library with his peers. (Id.) When school staff approached, he flailed his arms and legs

and tried to bite them. (Id.) He was eventually escorted back to the behavior coach’s

room, where he stood in a corner and cried. (Id.) After approximately twenty minutes,

he sat at a table and finished his lunch. (Id.) As part of this report, it was also noted that

“[h]is self-care skills are age appropriate with adult reminders.” (Id. 563.)

       On February 12, 2014, the claimant was evaluated again by Ms. Kallevang who

administered a Kaufman Assessment Battery for Children-11 test. (Id. at 556.)

Ms. Kallevang found that the test results fell within the average range and that “[h]e put

forth good effort and attention through this assessment therefore results are considered a

valid estimate of his abilities.” (Id.)

                                              12
        On April 10, 2014, Emily Mobeck, the claimant’s teacher completed a

questionnaire. (Id. 574–80.) She rated the claimant in six areas of functioning:

1) acquiring and using information; 2) attending and completing tasks; 3) interacting and

relating with others; 4) moving and manipulating objects; 5) caring for himself; and

6) medical conditions and physical well-being. (Id.) Ms. Mobeck noted no problems

acquiring, using information or moving and manipulating objects, and physical well-

being. (Id. 574, 577, 579.) With respect to attending and completing tasks, Ms. Mobeck

identified mild to medium problems in this area, the most problematic being the

claimant’s inability to change from one activity to another without being disruptive. (Id.

575.). (Id.) Ms. Mobek assessed the claimant to have the most difficulty interacting with

others. (Id. 576.) She rated the claimant’s ability to play cooperatively with others and

to express his anger appropriately as the most serious problems, although she listed the

frequency of these concerns as “weekly.” (Id.) Other problem areas, such as respecting

authority, were encountered daily, but were considered less problematic on the whole.

(Id.) With respect to caring for himself, Ms. Mobek assessed the claimant to have the

most serious problems handling frustration appropriately and using appropriate coping

skills in the school environment. (Id. 578.) But again, these were encountered only

weekly. (Id.) Aspects related to caring for his physical needs, taking care of personal

hygiene, and taking his medications were not reported as areas of concern. (Id.)

Ms. Mobek also noted that his behavior was controlled when he took his medication. (Id.

579.)



                                            13
       On December 11, 2014, another of the claimant’s teachers, Kathryn Lewandowski,

completed a childhood disability evaluation form. (Id. 592–94.) Ms. Lewandowski

provided her assessment on the same six functional areas. (Id. 592.) Ms. Lewandowski

stated there was no evidence of limitations on acquiring and using information, moving

about and manipulating objects, caring for himself, and health and physical well-being.

(Id.) She believed that claimant experienced “marked” limitations, however, in attending

and completing tasks, and “extreme” limitations in interacting and relating with others.

(Id.) In support of these assessments, Ms. Lewandowski wrote that the claimant

       Has a difficult time relating to other people in the school setting. He
       currently attends school in a center-based special education program for
       students with emotional/behavioral disabilities. [The claimant] benefits
       from close adult proximity to keep him safe and focused. He demonstrates
       a low frustration tolerance and low stamina for academic tasks, though his
       capabilities are grade level. He is quick-witted and makes many attempts
       to manipulate those around him to get access to preferred people or
       activities. [The claimant] has a difficult time accepting adults’ authority,
       particularly if it is an adult with whom he is not familiar or does not have a
       relationship. [The claimant] does respond to limits and logical
       consequences but often needs an adult with whom he is comfortable to
       process these consequences.

(Id. 593.) Ms. Lewandowski based her assessments on direct observation and treatment,

her own experiences and background, and the various special education evaluations

conducted by the school. (Id. 594.)

       On March 27, 2015, Ms. Lewandowski completed another teacher questionnaire.

The answers provided were substantially similar to other questionnaires concerning the

claimant’s impairments. For instance, Ms. Lewandowski opined that the claimant had no

issue acquiring and using information; had mild problems attending and completing


                                             14
tasks; moderate problems interacting and relating with others, the most serious of these

issues stemming from his ability to play cooperatively with others, expressing anger

appropriately, and respecting adult authority; no issues moving about and manipulating

objects; moderate problems caring for himself, including handling frustration, being

patient, and responding appropriately to changes in mood, although again having no

issues with personal hygiene or caring for his physical needs; and no issues with respect

to his physical health and well-being. (Id. 280–85.) Ms. Lewandowski noted in the

report that school staff “notice a difference frequently from morning to afternoon with his

focus and attention. On days when he has his morning medication, he is much better able

to concentrate and complete tasks appropriately.” (Id. 281.) Ms. Lewandowski also

remarked that the claimant’s afternoon behavior after he has taken his medication “is

consistently more controlled than his morning behaviors.” (Id. 285.) Consequently,

Ms. Lewandowski questioned whether representations that the claimant was being given

his morning dosage of his medication were “actually the case.” (Id.) Specifically,

Ms. Lewandowski noted that Plaintiff “reports she sometimes does not give him his

morning medication, but she has not wanted us to administer it at school.” (Id.)

       In a January 29, 2016, behavior intervention plan, it was noted that the claimant

needed as many as six breaks in the morning in order to stay on task. (Id. 364.) In the

afternoon after taking his medication, it was reported that the claimant may need no more

than one break. (Id.)

       On March 6, 2017, Staci Anne Docken, a school psychologist at the Vadnais

Heights Elementary School, issued a report pertaining to various tests administered to the

                                            15
claimant and observations of the claimant while at school. (Id. 714–28.) Tests included

the Kaufman Assessment Battery for Children-II, a Woodcock-Johnson IV Test of

Achievement, a Behavior Assessment System for Children-3. (Id. 714–19.) Results of

these tests were largely consistent with similar tests that were administered to the

claimant at other schools: the claimant’s intellectual function was largely in the average

range, see, e.g., (id. 714–716), and his behavioral tests indicated problems with attention

and anger management. (Id. 717–18.)

        As part of this report, Sarah Kolman-Keen, one of the claimant’s special education

teachers, was interviewed. (Id. 724.) She reported that the claimant “can be very polite

and helpful,” and “likes to be around his peers and typically plays well with them.” (Id.)

Ms. Kolman-Keen was most concerned with the claimant’s “ability to regulate his

emotions,” because “[w]hen he gets frustrated, he escalates very quickly, and it is not

always predictable.” (Id.) Ms. Kolman-Keen also described that “[i]t can take [the

claimant] anywhere from 10 minutes to an hour to de-escalate and process with an adult.”

(Id.)

        With respect to in-class observations, it was noted in one twenty-five-minute

observation during his regular class that the claimant was on task only 18% of the time.

(Id. 725.) In another twenty-five-minute observation in his regular class, the claimant

was on task 52% of the time. (Id.) In a smaller setting, “there were no instances of the

target behavior observed. (Id.) [The claimant] was on task 80% of the time compared to

a peer who was on task 60% of the time.” (Id.) To achieve these results, the claimant



                                             16
“required a [paraprofessional] in close proximity who gave him a high rate of verbal

praise to participate and remain on task during [the] small group lesson.” (Id. 726.)

                     c.     State Agency Consultant Opinions

       In a report dated May 4, 2014, Margaret Getman, PhD, LP, opined that claimant’s

impairments did not meet a listing nor were his impairments functionally equivalent to

any of the listings. (Id. 102–04.) In support of these findings, Dr. Getman assessed the

claimant to have less than marked limitations in acquiring and using information; less

than marked limitations in attending and completing tasks; marked limitations in

interacting and relating with others; no limitations in moving about and manipulation of

objects; less than marked limitations in caring for himself; and less than marked

limitations for health and physical well-being, premised primarily on the claimant’s

asthma. 5

       In a report dated July 8, 2014, Jenna Hutchinson, PhD, Psych, also opined that the

claimant’s impairments did not meet a listing nor were his impairments functionally

equivalent to a listing. (Id. 90–91.) In support of these findings, Dr. Hutchinson assessed

the claimant to have no limitations in acquiring and using information; less than marked

limitations in attending and completing tasks; less than marked limitations interacting and

relating with others; no limitations with respect to moving about and manipulating




5
  This portion of the state agency report was prepared by Sagit Rosenberg, MD, whose
specialty is pediatrics. (R. 103–04.)
                                            17
objects, less than marked limitations caring for himself, and less than marked limitations

for health and physical well-being premised primarily on the claimant’s asthma. 6

II.    DISCUSSION

       A.     Legal Standard

       Judicial review of the Commissioner’s denial of benefits is limited to determining

whether substantial evidence on the record as a whole supports the decision. 42 U.S.C.

§ 405(g). “Substantial evidence is less than a preponderance but is enough that a

reasonable mind would find it adequate to support the Commissioner’s conclusion.”

Krogmeier v. Barnhart, 294 F.3d 1019, 1022 (8th Cir. 2002) (citing Prosch v. Apfel,

201 F.3d 1010, 1012 (8th Cir. 2000)). The Court must examine “evidence that detracts

from the Commissioner’s decision as well as evidence that supports it.” Id. (citing Craig

v. Apfel, 212 F.3d 433, 436 (8th Cir. 2000)). That said, the Court may not reverse the

ALJ’s decision simply because substantial evidence would support a different outcome or

the Court would have decided the case differently. Id. (citing Woolf v. Shalala, 3 F.3d

1210, 1213 (8th Cir. 1993)). In other words, if it is possible to reach two inconsistent

positions from the evidence, and one of those positions is that of the Commissioner, the

Court must affirm the decision. Robinson v. Sullivan, 956 F.2d 836, 838 (8th Cir. 1992).

       B.     Analysis

       Plaintiff challenges the ALJ’s determination as to Listing 112.11. See generally

(Pl.’s Mem. in Supp.) More specifically, Plaintiff argues that the ALJ failed to consider


6
  This portion of the state agency report was prepared by Milford Schwartz, MD, whose
specialty is pediatrics. (R. 91.)
                                             18
certain information when addressing the questions of whether the claimant’s impairments

met or were medically equivalent to the Listings or were functionally equivalent to the

Listings. See, e.g., (id. 1, 19–28.) Furthermore, Plaintiff argues that the ALJ “cherry-

picked” the record to support his assessments as to each issue. See, e.g., (id.)

       For the reasons described in the following discussion, the Court concludes that

remand is not warranted because although the ALJ erred in the manner in which he

analyzed the issue of functional equivalence to the Listing, substantial evidence in the

record supports the ALJ’s ultimate conclusion that the claimant is not disabled.

       The ALJ first analyzed the claimant’s impairments under Listing 112.11. When

the ALJ concluded that the impairments did not meet or medically equal Listing 112.11,

he was then required to consider whether the claimant’s impairments were functionally

equivalent to Listing 112.11. See, e.g., 20 C.F.R. §§ 416.924–926. The determination of

whether the claimant’s impairments met or medically equaled Listing 112.11 or of

whether the claimant’s impairments were functionally equivalent to Listing 112.11

involves consideration of essentially the same record evidence. For example, under a

paragraph B analysis 7 of Listing 112.11, the ALJ must consider whether the impairments

impact a claimant’s ability to “understand, remember, or apply information; interact with

others; concentrate, persist, or maintain pace; and adapt or manage oneself” and, if so, the

severity of those limitations. 20 C.F.R. part 404, Subpt. P, App. 1, part B § 112.11. In a

functional equivalence analysis, the ALJ must consider whether and to what extent the


7
  The Plaintiff does not argue that the ALJ erred in the manner in which he conducted his
paragraph A or paragraph C analysis under Listing 112.11.
                                             19
impairments impact any of the following functional domains: “(i) Acquiring and using

information; (ii) Attending and completing tasks; (iii) Interacting and relating with

others; (iv) Moving about and manipulating objects; (v) Caring for yourself; and,

(vi) Health and physical well-being.” 20 C.F.R. § 416.926a(b)(1).

              1.     Analysis Under Paragraph B

       Turning first to the ALJ’s paragraph B analysis, the ALJ concluded the claimant

had mild limitations in the areas of understanding, remembering or applying information;

marked limitations in interacting with others; moderate limitations in concentrating,

persisting, or maintain pace; and moderate limitations in adapting or managing oneself.

(R. 26–28.)

       Plaintiff’s arguments focus primarily on the ALJ’s determinations concerning

concentration, persistence and pace, and adapting or managing oneself. (Pl.’s Mem. in

Supp. at 19–24.) As to concentration, persistence, and pace, Plaintiff asserts that the ALJ

failed to consider critical evidence and points to several teacher interviews (e.g., one by

Ms. Ly) and the notes of two twenty-five-minute observations in support of her position

that the claimant is more impaired than the ALJ concluded. (Id. 21–22.)

       While it is true that the ALJ did not specifically reference this information in this

portion of his decision, the Court concludes this is, at most, a deficiency in opinion-

writing. The ALJ conducted a thorough analysis of the claimant’s ability to maintain

concentration, persistence, and pace in the context of the subsequent functional

equivalency analysis, when he discussed the claimant’s ability to attend to and complete

tasks, so it is clear the ALJ was aware of and took note of this evidence. Compare

                                             20
(R. 27–28, with R. 32–33.) Furthermore, Plaintiff’s argument relies on the false premise

that the ALJ’s failure to mention certain information necessarily means that he failed to

consider it. Cf. Wildman v. Astrue, 596 F.3d 959, 966 (8th Cir. 2010) (“An ALJ’s failure

to cite specific evidence does not indicate that such evidence was not considered”

(internal quotation marks omitted)). Given the detail with which the ALJ discussed the

record generally throughout his decision, 8 it is “unlikely that the ALJ did not consider

and reject” the evidence Plaintiff cites in support of her argument that he should have

found the claimant to be disabled. Id.

       As for the ALJ’s determination that the claimant had only moderate limitations in

adapting or managing oneself, Plaintiff’s arguments that the ALJ failed to consider

significant information are likewise unpersuasive. For example, the ALJ considered

numerous opinions from his teachers on this issue, some demonstrating more than

moderate limitations, but discounted them in part because they were inconsistent with

other record evidence, and because they resulted at least to some extent from the

inconsistency in administering the claimant’s morning medication. See, e.g., (id. 28.)

Additionally, as with the ALJ’s determination about concentration, persistence, and pace,

the ALJ conducted a thorough analysis of the claimant’s limitations in adapting or

managing oneself in the context of his discussion of claimant’s ability to care for himself.


8
  For instance, the ALJ discussed the questionnaire of Ms. Ly in connection with the
claimant’s ability to attend to and complete tasks. See (R. 32.) Furthermore, while the
ALJ did not specifically mention it in this portion of his analysis, the ALJ elsewhere
specifically cited test results in which the individuals administering the tests reported the
claimant worked hard and demonstrated appropriate concentration in taking the
evaluations. See, e.g., (R. 556, 558.)
                                             21
Compare (id. 27–28, with id. 38–40.) As a result, the Court does not agree with Plaintiff

that the ALJ failed to construct a “logical bridge” between the record evidence and his

conclusions. 9 Cf. (Mem. in Supp. at 25–26.) Consequently, the Court is satisfied that the

ALJ’s determination as to the paragraph B analysis is supported by substantial evidence

in the record as whole.

                2.     Functional Equivalency Analysis

         Plaintiff argues that the ALJ’s analysis with respect to functional equivalence was

deficient because the manner in which the ALJ reached the conclusion that the claimant

had no limitations in the domain of caring for himself was contrary to the established

regulations and guidelines and not supported by substantial evidence in the record as

whole.

         In reaching his conclusion as to this domain, the ALJ appeared to give particular

weight to evidence relating to the claimant’s ability in areas such as personal hygiene,

dressing himself, etc. For example, the ALJ stated the claimant “had no problems with

taking care of personal hygiene.” (Id. 38.) The ALJ also relied on statements from the

Plaintiff that the claimant was required to put his clothes away, take his dog out and take

out the trash.” (Id. 38–39.) Furthermore, the ALJ pointed to Plaintiff’s testimony that

the claimant “could dress himself, comb his hair, and tie his shoes.” (Id. 39.) The ALJ

gave great weight to Dr. Lace’s opinion that the claimant had no limitations is the area of



9
  “This is a minimal articulation standard.” Jacobs v. Astrue, No. 09-cv-431 (JMR/JJK),
2009 WL 943859, at *3 (D. Minn. Apr. 6, 2009) (Keyes, Mag. J.) Nothing in the ALJ’s
decision suggests that he failed to meet this standard.
                                              22
caring for himself, in part because “other medical providers not[ed] no issues in personal

hygiene.” (Id. 40.) Conversely, the ALJ gave little weight to the claimants’ teachers’

opinions that the claimant had serious limitations in this functional domain due to his

inability to handle his frustrations properly, be patient when necessary, and respond

appropriately to changes in mood, on the ground that the ALJ had addressed those

concerns instead in his “findings of Attending and Completing Tasks and Interacting and

Relating to Others as they appear to be closely related to claimant’s ADHD diagnosis and

treatment.” (Id.)

       The Court agrees with Plaintiff that the ALJ’s analysis as to this functional domain

was not consistent with the regulations, and that the ALJ incorrectly relied upon certain

evidence of record and improperly ignored other evidence in reaching his conclusion.

Notably, 20 C.F.R. § 416.926a(k)(3) states that for school-aged children, one aspect of

caring for oneself is that “[y]ou should begin to demonstrate consistent control over your

behavior, and you should be able to avoid behaviors that are unsafe or otherwise not good

for you.” SSR 09-7P provides further guidance as to this regulation, stating that

       the domain of “Caring for yourself” does not address children’s physical
       abilities to perform self-care tasks like bathing, getting dressed, or cleaning
       up their room. We address these physical abilities in the domain of
       “Moving about and manipulating objects” and, if appropriate, “Health and
       physical well-being.” Nor does it concern the ability to relate to other
       people, which we address in the domain of “Interacting and relating with
       others.” Rather, in “Caring for yourself,” we focus on how well a child
       relates to self by maintaining a healthy emotional . . . state in ways that are
       age-appropriate and in comparison to other same-age children who do not
       have impairments.

(emphasis added). SSR 09-7P goes on to state


                                             23
       The domains of “Caring for yourself” and “Interacting and relating with
       others” are related, but different from each other. The domain of “Caring
       for yourself” involves a child’s feelings and behavior in relation to self (as
       when controlling stress in an age-appropriate manner). The domain of
       “Interacting and relating with others” involves a child’s feelings and
       behavior in relation to other people (as when the child is playing with other
       children, helping a grandparent, or listening carefully to a teacher).

Id. The Court finds the ALJ’s reliance on the claimant’s ability to perform self-care tasks

(e.g., dressing himself and attending to his hygiene) while ignoring the claimant’s ability

to self-regulate his emotional needs (e.g., managing his own frustration levels, being

patient, and responding appropriately to changes in mood), was an erroneous application

of the regulations.

       When the proper evidence is considered in applying 20 C.F.R. § 416.926a(k)(3)

and SSR 09-7P, the Court concludes that the ALJ’s conclusion that the claimant suffered

from “no limitations” in the functional domain of “caring for oneself” is not supported by

substantial evidence in the record. For example, the record discusses numerous instances

when the claimant took tens of minutes to an hour to calm himself after an altercation at

school. See, e.g., (R. 300, 724.) This evidence is inconsistent with someone who has “no

limitations” in controlling his emotions. Cf. 20 C.F.R. § 416.926a(k)(3). Furthermore,

many of his teachers raised this functional domain as a concern, and considered it be a

mild or moderate impairment. See, e.g., (id. 224, 284, 578.) These opinions were

consistent with those of the state agency consultants who opined that the claimant has

“less than marked” limitations in this functional domain. See, e.g., (id. 91, 103.) The

ALJ’s conclusion is also inconsistent with his own finding in the context of his paragraph



                                             24
B analysis that the claimant had moderate limitations in the area of adapting or managing

oneself. 10 See (id. 27.)

       Having identified an error that rises above a mere deficiency in opinion-writing,

the next question is whether the matter must be reversed and remanded to the ALJ. In

Brown v. Colvin, the Eighth Circuit held that “the ALJ’s failure to identify and analyze

the appropriate [factors], although error, may not be itself require reversal so long as the

record otherwise supports the ALJ’s overall conclusion.” 825 F.3d 936, 940 (8th Cir.

2016) (citing ex rel. Scott v. Astrue, 529 F.3d 818, 822 (8th Cir. 2008) In Brown, the

Eighth Circuit remanded the case to the ALJ for further proceedings because the ALJ’s

decision had not adequately accounted for the inconsistencies in the medical evidence,

making it impossible for the court to tell whether substantial evidence supported the

ALJ’s finding.

       Here, however, the ALJ thoroughly discussed the evidence of record, and

adequately addressed the inconsistencies in the evidence. See generally (R. 19–48.).

Accordingly, the Court can assess whether the record supports the ALJ’s overall

conclusion and finds here that the ALJ’s ultimate determination on the claimant’s

disability status is supported by substantial evidence in the record as a whole.

       Of particular importance in this regard is the evidence throughout the record that

the claimant did not regularly and consistently receive his medication, particularly in the



10
   As detailed above, the Court concluded the ALJ’s decision as to whether the
claimant’s impairments met or medically equaled Listing 112.11 was supported by
substantial evidence.
                                             25
morning. The ALJ properly considered that evidence in analyzing the extent to which the

claimant was or was not limited in the domain of caring for himself. (R. 38–40.) In

addition, the ALJ considered the evidence that the medication—when taken at

appropriate intervals—made a material difference in the claimant’s emotional control.

See (id.); accord (R. 281, 285, 512, 548, 550–51, 584, 588–89, 616–17, 653.)

       The Eighth Circuit has observed that “[i]f an impairment can be controlled by

treatment or medication, it cannot be considered disabling.” Schultz v. Astrue, 479 F.3d

979, 983 (8th Cir. 2007) (internal quotation marks omitted). The instant case is

distinguishable from the facts in Tate v. Apfel, 167 F.3d 1191 (8th Cir. 1999), where there

was no evidence in the record that the impairment could be managed through medication.

Cf. 167 F.3d at 1197. Here, the record is replete with statements by Plaintiff, the

claimant, his teachers, and medical professionals that the medication helped him regulate

his emotions and improved his concentration, but that Plaintiff did not always administer

the claimant’s medication as instructed. See, e.g., (R. 281, 285, 512, 548, 550–51, 584,

588–89, 616–17, 653.) Furthermore, unlike in Pate–Fires v. Astrue, 564 F.3d 935, 945–

47 (8th Cir. 2009), the record reflects that the claimant’s impairments are not the cause of

his medical non-compliance. 11 See, e.g., (id. 512 (stating that the claimant “asks for the

medication”).)


11
   The ALJ also discussed the claimant’s irregular attendance with scheduled therapy
sessions. See, e.g. (R. 40.) While the ALJ appeared to put more emphasis on the non-
compliance with prescribed medication, see, e.g., (R. 39–40), noncompliance with any
prescribed treatment, including attendance at therapy, may also support the ALJ’s
conclusion that claimant is not disabled. Cf. Brown v. Barnhart, 390 F.3d 535, 541 (8th
Cir. 2004).
                                             26
       For these reasons, although the claimant does not have “no limitations” in the

functional domain of caring for himself, the Court is satisfied that substantial evidence

supports the ALJ’s ultimate conclusion that the claimant does not have the requisite

marked limitations in this functional domain, and therefore the ALJ’s determination that

the claimant is not disabled is supported by substantial evidence in the record as a whole.

III.   CONCLUSION

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

          1. Plaintiff Delores J.’s Motion for Summary Judgment [Doc. No. 14] on

              behalf of Q.J.J., Jr. is DENIED; and

          2. The Acting Commissioner of Social Security’s Motion for Summary

              Judgment [Doc. No. 16] is GRANTED.



LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: August 19, 2019                     s/ Hildy Bowbeer
                                          HILDY BOWBEER
                                          United States Magistrate Judge




                                             27
